Citation Nr: 1222990	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant had active service from March 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appellant appealed the denial of an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  This issue was remanded by the Board for further development in February 2006, October 2007, and September 2009.  In an August 2010 decision, the Board granted the appeal and assigned a rating of 30 percent for the appellant's PTSD.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 decision, the Court found that the Board failed to adjudicate the reasonably raised claim of TDIU and remanded the matter for further proceedings consistent with the decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that TDIU may be granted upon a showing that the appellant is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

In lay statements of record, J.P. noted that over the years the appellant's work ability went downhill and that he was fired from several jobs.  In a separate statement, R. R. stated that he could not comprehend how the appellant would ever get a job or maintain one.  R.B. also expressed that the appellant had an inability to maintain a job.  

In light of the above, a TDIU claim is considered to have been reasonably raised by the record and thus is a component of the claim for an increased rating for PTSD.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


